Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii).
Regarding claims 1-3, 7, and 20, Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising thermoplastic polymer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B particles having a triple layer structure and an average size of 0.2-0.4 [Symbol font/0x6D]m (that is, 200 – 400 nm), and with C particles having an elastic inner layer composed of alkyl acrylate and one or more outer layers comprising 50 wt.% or more of methacrylic acid alkyl ester (Abstract and paragraph 0044).  Thus, layer C-2 (A-2) has less than 8 wt.% of an acrylate with an alkyl ester having two or more carbon atoms.  Fujii teaches that particle B (B) has an innermost layer comprising methacrylate alkyl ester, an intermediate elastomeric layer comprising an acrylic 
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% (100/(100+10)*80%) of particle B, so the elastic portion of particle B is 0.04 (0.5*8%) to 11.5 wt.% (16*72%) of the resin film.
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).

Regarding claim 4, Fujii teaches the elements of claim 1, and Fujii teaches particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film and particle C (A) is 4.5 (5/(1+1/9)) to 24 wt.% (40/(1+40/60)) of the resin film.
Regarding claim 5, Fujii teaches the elements of claim 1, and Fujii teaches the C-2 (A-2) layer comprises methyl methacrylate and methyl acrylate (paragraph 0044).
Regarding claims 8-9, the recitation in the claims that the acrylic resin film is “for a target to which a liquid containing organic solvent is applied where the liquid forms a hard coat” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Fujii disclose acrylic film as presently claimed, it is clear that the acrylic film of Fujii would be capable of performing the intended use, i.e. target, presently claimed as required in the above cited .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Besecke et al. (US Patent 4,612,358, published 16 Sep. 1986, hereinafter Besecke).
Regarding claim 6, Fujii teaches the elements of claim 1.
Fujii does not teach the inclusion of a reactive ultraviolet absorber in his polymer layer C-2 (A-2 of the claimed invention).
Besecke teaches the incorporation of a UV-absorbing monomers into polymers comprising methacrylic monomers (Abstract and col. 2, lines 53-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UV-absorbing monomers as taught by Besecke into any or all of the (meth)acrylate polymers in the acrylic resin film of Fujii, including the outer methacrylate shells C-2 (A-2) of Fujii’s C (A) particles.  Besecke teaches his UV absorbing monomers and the resulting polymers have strongly absorbing effect for UV radiation (col. 1, lines 21-23), and his UV absorbing monomers can be incorporated at levels as high as 20 wt.% without reduction in the softening point of the copolymer (col. 2, lines 11-30).

Claim 8-12, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Hayashida et al. (US Patent Application 2005/0112365 A1, published 26 May 2005, hereinafter Hayashida).

Fujii does not teach the coating of his acrylic resin film with a hard coat layer.
Hayashida teaches a hard coat layer comprising siloxane and an epoxy curing agent for polymethyl methacrylate substrates (Abstract and paragraphs 0085, 0088, 0102, and 0171).  Hayashida teaches that the hard coat agent composition includes a solvent (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hard coat layer taught by Hayashida onto the acrylic resin film of Fujii.  Hayashida teaches that his hard coat is excellent in anti-staining property, lubricity, scratch resistance, and abrasion resistance (Abstract).
Therefore, the acrylic resin film of Fujii in view of Hayashida is the target or surface onto which the coating composition in a liquid solvent as taught by Hayashida is applied.
Regarding claim 21, Fujii in view of Hayashida teaches the elements of claim 12.
Fujii in view of Hayashida does not disclose his acrylic film’s elongation at break.
It is the examiner’s position that, given the film of Fujii in view Hayashida has the same sizes and amounts of two sizes of rubber particles and the particles are composed of the same monomers and in the same amounts, the film of Fujii in view of Hayashida would inherently have the same elongation at break as the claimed invention, and therefore, would fall within the claimed range for elongation at break.

Claims 8-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Application 2018/0067234 A1, published 8 Mar. 2018, hereinafter .
Regarding claims 8-14 and 17-19, Fujimoto teaches an anti-glare hard coat laminated film, with one embodiment having the layers in the following order: first hard coat, second hard coat, transparent resin film layer, and a third hard coat (Abstract and paragraph 0127).  Fujimoto teaches his laminate may also include a high refractive index layer, a low refractive index layer (paragraph 0130).  Fujimoto teaches the first and second hard coat layers contain a solvent for easy application (paragraphs 0063 and 0088).  Fujimoto teaches that the transparent resin film is a multi-layer obtained by sequentially laminating a first acrylic layer, an aromatic polycarbonate resin layer, and a second acrylic resin layer (paragraph 0114).  Fujimoto teaches that his anti-glare hard coat laminated film is suitable for a member of an apparatus having a touch panel function, such as a car navigation apparatus (paragraph 0006).
Fujimoto does not disclose the use of the acrylic resin film of claim 1.
Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising an alkyl methacrylate monomer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B particles having a triple layer structure and an average size of 0.2-0.4 [Symbol font/0x6D]m (that is, 200 – 400 nm), and with C particles having an elastic inner layer composed of alkyl acrylate and one or more outer layers comprising 50 wt.% or more of methacrylic acid alkyl ester (Abstract and paragraph 0044).  Thus, layer C-2 (A-2) has less than 8 wt.% of an acrylate with an alkyl ester having two or more carbon atoms.  Fujii teaches that particle B (B) has an innermost layer comprising methacrylate 
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% (100/(100+10)*80%) of particle B, so the elastic portion of particle B is 0.04 (0.5*8%) to 11.5 wt.% (16*72%) of the resin film.
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).

Fujimoto does not teach the location of the low- and high-refractive-index layers in his anti-glare hard coat laminated film.  As evidenced by Nouvelot, it is well known that antireflection coatings comprise alternatively high refractive index layers and low refractive index layers (paragraph 0005).  Therefore, it is the examiner’s position it would have been obvious to one of ordinary skill in the art to vary the location of these layers, including having the high-refractive-index layer between the low-index-refractive layer and the hard coat layers, in order to provide an antireflection coating to the hardcoat layers, and thereby, arrive at the claimed invention.
Regarding claim 21, Fujimoto in view of Fujii teaches the elements of claim 12.
Fujimoto in view of Fujii does not disclose his acrylic film’s elongation at break.
It is the examiner’s position that, given the film of Fujimoto in view of Fujii has the same sizes and amounts of two sizes of rubber particles and the particles are composed of the same monomers and in the same amounts, the film of Fujimoto in view of Fujii would inherently have the same elongation at break as the claimed invention, and therefore, would fall within the claimed range for elongation at break.

Response to Arguments
Applicant's arguments filed 11 Mar. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 5, and 11-14 and added claims 20 and 21.
Applicant argues that their data demonstrates an unexpected result for an alkyl ester for A2 being 0.1 to 8 wt.%, whereas Fujii teaches the much broader range of less than 50 wt.%.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data uses specific crosslinked elastomer A1 (made from 10% MMA and 90% BA) in specific amount (30%) in (A), specific A2 that uses one specific acrylate with an ester with two or more carbon atoms (butyl acrylate) and specific other monomer (MMA) with A2 in one specific amount (70%) in (A) where the amount of butyl acrylate is 1 to 8 wt.%, specific graft copolymer particles B made from core or second layer comprising specific crosslinked elastomer B1 made from specific types (MMA, BA, styrene) and amounts of monomers and shell or first layer made from specific types (MMA, BA) and amounts of monomer, the amount of (B1) in the film is 1.5 to 7 wt.%, the total amount of elastomer is 12-15 wt.%, the average size of all the A particles are 90 nm, and all films have a thickness of 175 [Symbol font/0x6D]m, whereas the claims recite A1 that is any crosslinked elastomer in any amount in (A), A2 that has any acrylate ester with two or more carbon atoms and any other monomers in any amount in (A) where the amount of acrylate ester with two or more carbons is 0.1 to 8 wt.%, (B) any graft copolymers that contain any crosslinked elastomer (B1) based on any acrylate, the amount of (B1) in the film can be 7 wt.% or less, the amount of elastomer can 
Applicant argues that Besecke mentions other monomers other than methyl methacrylate including esters of acrylic acid but does not disclose a range of these monomers or that they are necessary or critical given that they are not used in the examples of Besecke.
However, Besecke was not used to teach the use of esters of acrylic acid monomer.  Note that while Besecke does not disclose all the features of the present claimed invention, Besecke is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the incorporation of a UV-absorbing monomers into polymers comprising methacrylic monomers, and in combination with the primary reference, discloses the presently claimed invention.  
Further, Fujii’s C particles (A particles of the current invention) comprise methyl methacrylate, therefore the teaching of Besecke regarding the utility of incorporating a reactive UV absorber is relevant to the compositions of Fujii.
Applicant argues that the performance of the claimed invention is unexpected in view of Hayashida, since Hayashida recites that cracking is expected under certain conditions.
However, the word “crack” or “cracked” only appears in two places in Hayashida.  The first, paragraph 0020, is in his discussion of the prior art, and the second, paragraph 0129, recites that hard coat layers that are too thick may crack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787